73444: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-46626: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73444


Short Caption:WITTER (WILLIAM) VS. STATE (DEATH PENALTY-DIRECT)Court:Supreme Court


Related Case(s):36927, 50447, 52964, 73431, 75417


Lower Court Case(s):Clark Co. - Eighth Judicial District - C117513Classification:Criminal Appeal - Death Penalty - Direct


Disqualifications:PickeringCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam Lester WitterDavid Anthony
							(Federal Public Defender/Las Vegas)
						Stacy M. Newman
							(Federal Public Defender/Las Vegas)
						Tiffany L. Nocon
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/12/2017Filing FeeAppeal Filing fee waived.  Criminal.


07/12/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-23231




07/13/2017OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal.


07/17/2017Order/IncomingFiled District court order. Certified copy of order filed in district court on 07/12/17. Third Amended Judgment of Conviction.17-23695




08/01/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-25594




08/07/2017Record on Appeal DocumentsFiled Record on Appeal Volumes 1-27 (Via FTP).17-26171




08/11/2017Record on Appeal DocumentsFiled Record on Appeal Pages 2146-2166 (SEALED).


08/11/2017Record on Appeal DocumentsFiled Record on Appeal Pages 5214-5215, 5219-5221 (SEALED).


08/15/2017Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.17-27203




08/23/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/19/17. To Court Reporter: Maria Garibay.17-28360




10/06/2017MotionFiled Respondent's Motion for Consolidation. Nos. 73431/73444.17-33942




10/13/2017MotionFiled Appellant's Request for Extension of Time (Opposition to Motion for Consolidation).17-35157




10/18/2017Order/ProceduralFiled Order Denying Motions.  William Witter shall have until October 30, 2017, to file and serve the opposition to the State's motions to consolidate these appeals.  Nos. 73431/73444.17-35634




10/31/2017MotionFiled Appellant's Opposition to Motion for Consolidation. Nos. 73431/73444.17-37271




10/31/2017MotionFiled Appellant's Motion to Suspend Briefing in Docket Nos 73431 and 73444.17-37274




11/03/2017MotionFiled Respondent's Non-Opposition to Motion to Suspend Briefing.17-37691




11/03/2017MotionFiled Respondent's Motion to Dismiss Appeal.17-37741




11/13/2017MotionFiled Appellant's Request for Extension of Time (Opposition to Motion to Dismiss Appeal).17-38965




11/17/2017Order/ProceduralFiled Order Granting Motions. Opposition to Respondent's Motion to Dismiss due: November 27, 2017. Respondent's Reply due: 5 days from Service of Opposition. Appellant's unopposed motion to suspended the briefing schedule in this appeal is granted. Briefing Suspended.17-39809




11/28/2017MotionFiled Appellant's Opposition to Motion to Dismiss Appeal.17-40735




12/04/2017MotionFiled Respondent's Reply to Opposition to Motion to Dismiss Appeal.17-41679




12/12/2017MotionFiled Appellant's Motion for Leave to File Supplemental Response to Reply to Opposition to Motion to Dismiss Appeal. (DETACHED SUPPLEMENTAL RESPONSE TO REPLY TO OPPOSITION TO MOTION TO DISMISS APPEAL AND FILED IT SEPARATELY PER ORDER FILED 01/10/18.)17-42666




01/10/2018Order/ProceduralFiled Order Granting Motion. The clerk shall detach the supplemental response from the motion filed on December 12, 2017, and file it separately.18-01431




01/10/2018MotionFiled Appellant's Supplemental Response to Reply to Opposition to Motion to Dismiss Appeal.18-01437




02/23/2018Order/ProceduralFiled Order Denying Motion to Dismiss and Reinstating Briefing.  Opening Brief and Appendix due:  60 days.  fn1[Having considered the State's motion to consolidate this appeal with the appeal in Docket No. 73431, the motion is denied.]  fn2[The Honorable Kristina Pickering, Justice, voluntarily recused herself from participation in this matter.]18-07121




04/24/2018MotionFiled Appellant's Motion Request for Extension of Time. (Opening Brief).18-15551




05/03/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  June 25, 2018.18-16791




06/21/2018MotionFiled Motion to Transmit Court Exhibits.18-23735




06/26/2018Notice/IncomingFiled Notice of Appearance of Counsel (Stacy M. Newman as Additional Counsel for Appellant).18-24268




06/26/2018BriefFiled Appellant's Opening Brief.18-24350




06/26/2018AppendixFiled Appendix to Opening Brief  Volume 1.18-24352




07/09/2018Order/ProceduralFiled Order Directing Transmission of Exhibits.  The clerk of the district court shall have 30 days from the date of this order to transmit to the clerk of this court State's guilt-phase exhibits 10, 18, 19, 20, 21, 22, 23, 28, 35, 36, 41, and 51; State's penalty-phase exhibits 4, 6, 7, 10, and 11.18-25872




08/27/2018MotionFiled Respondent's Motion for Enlargement of Time to File Answering Brief.18-33309




09/06/2018Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  October 29, 2018.18-34690




10/29/2018BriefFiled Respondent's Answering Brief.18-42285




12/13/2018MotionFiled Appellant's Request For Extension Of Time To File Reply Brief.  (SC)18-908624




12/19/2018Order/ProceduralFiled Order Granting Motion. Appellant's Reply Brief due: February 21, 2019. (SC).18-909572




02/21/2019MotionFiled Appellant's Request for Extension of Time to File Reply Brief. (SC)19-08116




03/04/2019Order/ProceduralFiled Order Granting Motion. The clerk shall file the reply brief received via e-flex on February 27, 2019. (SC).19-09612




03/04/2019BriefFiled Appellant's Reply Brief. (SC).19-09613




03/04/2019Case Status UpdateBriefing Completed/To Screening. (SC).


11/14/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn1[the Honorable Kristina Pickering, Justice, voluntarily recused herself from participation in the decision of this matter.] Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Gibbons/Hardesty/Parraguirre/Cadish/Silver. 135 Nev. Adv. Opn. No. 55. EN BANC (SC)19-46626




12/09/2019RemittiturIssued Remittitur.  (SC)19-49760




12/09/2019Case Status UpdateRemittitur Issued/Case Closed.  (SC)


01/07/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 18, 2019. (SC)19-49760





Combined Case View